DETAILED ACTION
This Office action is in response to the Amendment filed on 12/27/2021.
Claims 1 and 9-10 have been amended. 
	Claims 6 and 15 have been cancelled.
	Claims 1-5 and 7-14 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Amendment’s Remarks, filed on 12/27/2021, with respect to claims 1-5 and 7-14 have been fully considered and are persuasive.  Therefore the 102 rejection of claims 1-15 been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435